ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Bulltrack-Watts II, a Joint Venture           )      ASBCA Nos. 60262, 60297
                                              )
Under Contract No. N44255-09-C-7003           )

APPEARANCES FOR THE APPELLANT:                       Mark G. Jackson, Esq.
                                                     Kevin A. Rosenfield, Esq.
                                                     Stowell B. Holcomb, Esq.
                                                      Jackson Rosenfield LLP
                                                      Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Anthony K. Hicks, Esq.
                                                     Rachel J. Goldstein, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice, with each
party bearing its own costs and fees.

       Dated: 9 January 2018




                                                  ~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60262, 60297, Appeals of
Bulltrack-Watts II, a Joint Venture, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals